DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al., U.S. Patent Number 10,277,834 B2, in view of Charlton et al., U.S. Patent Number 10,445,936 B1.

Regarding claim 1, Greenberger discloses an image processing method, applied to an image processing device, comprising: obtaining audio data corresponding to a reality scene image acquired (col. 4, lines 50-51, sound signal may be received from a microphone integrated into the device); dynamically determining attribute information of a virtual object according to the audio data, the attribute information indicating a visual state of the virtual object (col. 4, lines 53-60, sound pattern is detected; sound pattern detected as music; tempo analysis is performed on the music; a visual effect is selected based on the detected tempo; col. 8, lines 8-11, song detection process detects a song based on a recorded sample from microphone, based on the metadata of the song, two effects are shown, visual effect 910 is a hat, and visual effect 912 is big eyes); identifying a target object from the reality scene image (col. 8, lines 14-16, visual effect 912, is considered a facial feature modification since it modifies a facial feature of the face detected within the images captured by the camera, 
However it is noted that Greenberger fails to disclose in real time and the virtual object presenting different visual states that correspond to different attribute information dynamically determined according to the audio data.
Charlton discloses obtaining audio data corresponding to a reality scene image acquired in real time (col. 7, lines 55-57, identifies one or more audio characteristics within the audio data of the video stream; col. 7, lines 14, while video stream is being captured; col. 8, line 21, in real time); 
dynamically determining attribute information of a virtual object according to the audio data, the attribute information indicating a visual state of the virtual object (col. 7, lines 10-15, generating responsive augmented reality elements within a graphical user interface; col. 8, lines 8-10, generates the 
	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the augmented reality system disclosed by Greenberger, having visual effects based on captured audio with different audio characteristics, using the different audio 

Regarding claim 2, Greenberger discloses wherein the obtaining audio data corresponding to a reality scene image acquired in real time comprises at least one of acquiring the audio data corresponding to the reality scene image from a current environment in real time when acquiring the reality scene image in real time (figure 7A; col. 6, lines 64-65, the user is uttering speech which is detected); or reading the audio data corresponding to a timestamp corresponding to the reality scene image from a background audio of the reality scene image played by the image processing device and acquired in real time (col. 7, lines 38-44, presentation of effects based on a music tempo detection, image frame is shown with a face of a user; an external speaker is outputting music; external speaker may be from a nearby television, radio, stereo or the like).


Regarding claim 3, Greenberger discloses wherein the dynamically determining attribute information of a virtual object according to the audio data comprises: obtaining a parameter value of the audio data (col. 7, lines 48-51, a tempo detection process is performed on the music and a time interval); (col. 7, lines 50-53, derive a beats per minute value for the music, then a visual effect of a dancing stick figures may be applied above face); 
However it is noted that Greenberger fails to specifically disclose determining a preset mapping relationship between the parameter value and the attribute information of the virtual object determining a preset mapping relationship between the parameter value and the attribute information of the virtual object and mapping the parameter value to the attribute information of the virtual object according to the preset mapping relationship.
	Charlton discloses obtaining a parameter value of the audio data (col. 7, lines 55-56, identifies one or more audio characteristics within the audio 
	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the augmented reality capturing audio input and applying visual effects based on audio characteristics as disclosed by Greenberger to include attribute information also changed and mapped in an augmented reality environment as disclosed by Charlton to generate responsive augmented reality elements within an augmented reality system.

Regarding claim 4, Greenberger discloses wherein the obtaining a parameter value of the audio data comprises: sampling the audio data (col. 6, lines 14-16, sample of that sound to the sound analysis system); 

Regarding claim 5, Greenberger discloses wherein the parameter value comprises a frequency value (col. 6, lines 30-31, determines frequency intensity at frequencies ranging from 100Hz to 10Khz in 100Hz increments), and the determining the parameter value of the audio data according to the obtained encoded audio data comprises: converting the encoded audio data in time domain into frequency domain audio data (col. 6, lines 32-34, a Discrete Fourier Transform may be performed ); segmenting the frequency domain audio data, to obtain a plurality of sub-frequency domain audio data (col. 6, lines 35-41, windowing may be performed as part of the DFT process); determining amplitudes of the plurality of sub-frequency domain audio data (col. 6, lines 45-47, identify a set of stored acoustic fingerprints having a tempo in the range of the recording fingerprint); selecting sub-frequency domain audio data with a maximum amplitude from the plurality 

Regarding claim 6, it is noted that Greenberger discloses audio input and visual effects based on audio detected, but fails to disclose wherein the parameter value comprises a volume value, and the determining the parameter value of the audio data according to the obtained encoded audio data comprises: determining the volume value according to the obtained encoded audio data; or converting the encoded audio data in time domain into frequency domain audio data; and determining the volume value according to the frequency domain audio data.
Charlton discloses col. 7, lines 62-67, the one or more audio characteristics comprise one or more frequencies, a volume, one or more time signatures, one or more tempos, one or more beats, one or more timbre, one or more musical instruments, one or more voices, one or more keys, one or more pitches, or any other aspect of audio data; col. 10, lines 52-62, analysis component analyzes the audio to determine changes in at least one or more audio characteristics of the audio data; may identify a 
 	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the audio captured by Greenberger to include the different audio characteristics as disclosed by Charlton, such as volume, to generate responsive augmented reality elements within an augmented reality image or scene that includes generated graphical interface elements in response to the analysis component identifying the one or more audio characteristics as disclosed by Charlton.

Regarding claim 7, Greenberger discloses wherein the attribute information comprises an attribute adjustment amount (col. 7, lines 29-21, an alpha blending algorithm may be used to adjust the transparency of the visual effect); and the virtual object determined according to the attribute information is a virtual object having a corresponding attribute that has been adjusted according to the attribute adjustment amount (col. 7, lines 2-23, adjust the transparency of the visual effect, in this case the bunny ears, in some embodiments the transparency may be zero); and the fusing the virtual object determined according to the attribute information into the reality scene image according to the fusion location comprises: determining an attribute, of the virtual object, corresponding to the attribute adjustment amount (col. 7, lines 22-23, transparency may be zero, such that the visual 

Regarding claim 8, Greenberger discloses wherein the attribute information comprises a target attribute change value (the transparency may be zero, such that the visual effect appears solid); and the virtual object determined according to the attribute information is a virtual object having a corresponding attribute that has been changed to the target attribute change value (col. 7, lines 25-26, the bunny ears appear to stay on the user’s head); and the fusing the virtual object determined according to the attribute information into the reality scene image according to the fusion location comprises: determining an attribute, of the virtual object, corresponding to the target attribute change value (col. 7, lines 19-20, alpha blending algorithm may be used to adjust the transparency of the visual effect); changing the attribute of the virtual object to the target attribute change value, to obtain an attribute-changed virtual object (col. 7, lines 20, adjust the transparency); and fusing the attribute-changed virtual object 

Regarding claim 9, Greenberger discloses wherein the identifying a target object from the reality scene image comprises: recognizing a biological feature from the reality scene image (col. 8, lines 32-33, various facial feature of the face may be identified and tracked); and upon determining the biological feature meeting a preset condition, determining a biological object corresponding to the biological feature, in the reality scene image as the target object (figure 7B).

Regarding claim 10, Greenberger discloses wherein the determining a fusion location of the virtual object comprises: detecting features of the target object (col. 8, lines 32-33, various facial features of the face may be identified and tracked); searching the detected features for a feature matching the virtual object determined according to the attribute information (col. 8, lines 35-36, facial feature recognition; col. 8, lines 42-44, machine learning algorithms such as supervised learning with image classifiers may be used in detection of the facial features); and determining, according to the matched feature, the fusion location of the virtual object in 

Regarding claim 11, Greenberger discloses further comprising: extracting an audio feature of the audio data (col. 7, line 48, tempo detection is performed); and upon determining that the audio feature accords with a first trigger condition (col. 7, lines 51-52, when the tempo is detected to be above a predetermined threshold), performing at least one of the following operations: newly adding a virtual object; switching the virtual object; and switching a type of the visual state (col. 7, lines 51-53, when the tempo is detected above a predetermined threshold, e.g. 130bpm, then a visual effect of dancing stick figured may be applied above a face).

Regarding claim 12, Greenberger discloses further comprising: performing recognition according to the audio data, to obtain a recognition result (col. 5, lines 2-3, detecting a sound pattern comprises detecting music); determining a dynamic effect type matching the recognition result (col. 5, lines 4-6, performing a tempo detection processing on the music to detect a tempo); and determining, according to the dynamic effect type and the attribute information, a visual state presented by the virtual object, the visual state matching the dynamic effect type (col. 5, lines 5-8, selecting a 

	Regarding claims 13-19, they are rejected based upon similar rational as above. Greenberg further discloses a computer device (figure 1), comprising a memory (104) and a processor (102) coupled to the memory and configured to perform the following operations.

Regarding claim 20, it is rejected based upon similar rational as above.  Greenberger further discloses a non-transitory storage medium, storing a computer program, the computer program, when executed by a processor, causing the processor to perform (col. 1, lines 45-51).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616